UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6955



LARMARKO S. ROSCOE,

                                           Petitioner - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
CHARLES M. CONDON, Attorney General for the
State of South Carolina,

                                          Respondents - Appellees.




                            No. 02-7024



LARMARKO S. ROSCOE,

                                           Petitioner - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
CHARLES M. CONDON, Attorney General for the
State of South Carolina,

                                          Respondents - Appellees.
Appeals from the United States District Court for the District of
South Carolina, at Greenville. Margaret B. Seymour, District Judge.
(CA-01-3168-6-24AK)


Submitted:   September 19, 2002       Decided:   September 30, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larmarko S. Roscoe, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     In these consolidated appeals, Larmarko S. Roscoe seeks to

appeal the district court’s order accepting the recommendation of

the magistrate judge and denying relief on his petition filed under

28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) and the district

court’s order denying a certificate of appealability.      We have

reviewed the record and conclude on the reasoning of the district

court that Roscoe has not made a substantial showing of the denial

of a constitutional right.   Accordingly, we deny a certificate of

appealabilty and dismiss Roscoe’s appeal of each order. See Roscoe

v. South Carolina Dep’t of Corrections, No. CA-01-3168-6-24AK

(D.S.C. May 24 & June 19, 2002).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 3